Title: To Thomas Jefferson from Thomas Munroe, 7 June 1806
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            Saturday 7th June 1806
                        
                        T Munroe tenders his most respectful salutations to the President, and hopes he has returned to the City in
                            good health.
                        The workmen, and some other persons who have claims against the public buildings, being very desirous of
                            getting their money, TM has promised to try to pay them on monday morning; He therefore hopes to be excused for troubling
                            the President, so soon after his return, for his signature to a warrant, the money for which cannot be obtained for
                            several hours after presenting it at the Treasury.
                        
                    
                     [in TJ’s hand:]
                     Gave warrt for 10,000 D.
                  
               